Citation Nr: 1744436	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-25 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right ankle disorder.

4.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder with depression (PTSD).

5.  Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.

6.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

7.  Entitlement to service connection for a lung disorder

8.  Entitlement to service connection for upper extremity neuropathy.

9  Entitlement to service connection for lower extremity neuropathy.

10.  Entitlement to service connection for gout, to include as due to herbicide agent exposure.

11.  Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1969 to July 1978, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2013, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on January 6, 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issues of entitlement to service connection for glomerulonephritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1998 rating decision denied the Veteran's claims of entitlement to service connection for a lumbar spine disorder, a left ankle disorder, and a right ankle disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the May1998 rating decision does not raise a reasonable possibility of substantiating the claims for entitlement to service connection for a lumbar spine disorder, a left ankle disorder, or a right ankle disorder.

2.  Prior to March 10, 2016, the Veteran's PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity.

3.  From March 10, 2016, the Veteran's PTSD has been shown to cause occupational and social impairment with deficiencies in most areas.

4.  The Veteran's left knee disability does not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 45 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

5.  The Veteran's right knee disability does not result in ankylosis; recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 45 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

6.  The Veteran is not shown to have a lung disorder.

7.  The Veteran is not shown to have upper extremity or lower extremity neuropathy 

8.  The weight of the evidence is against a finding that the Veteran's gout is due to or the result of his active service or was the result of his presumed herbicide agent exposure therein. 


CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a lumbar spine disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 1998 rating decision which denied entitlement to service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

4.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a left ankle disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The May 1998 rating decision which denied entitlement to service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

6.  New and material evidence has not been submitted, and the Veteran's claim for service connection for a right ankle disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  Prior to March 10, 2016, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

8.  From March 10, 2016, the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

9.  The criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).

10.  The criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).

11.  The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

12.  The criteria for service connection for upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

13.  The criteria for service connection for lower extremity neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

14.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran initially requested the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In December 2016 brief, the Veteran's representative asserted that the VA examinations were inadequate.  The Board has reviewed the VA medical opinions obtained for the issues of service connection and increased ratings and finds the examinations to be adequate.  The medical opinions were rendered by medical professionals based on a review of claims file.  The VA medical professionals considered the Veteran's medical history and considered the Veteran's assertions of in-service injuries and increased severities.  The medical opinions are based upon correct and sufficient facts and data.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.

No VA examination was requested in relation to the issue of service connection for gout.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for gout.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that gout had its onset during active service or within one year of separation from active service or competent evidence even suggesting that gout may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's gout either began during or was otherwise caused by his active service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

 As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claims
	
New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In April 1992, the Veteran filed claims seeking service connection for a lumbar spine disorder, a left ankle disorder, and a right ankle disorder, which were denied in July1992, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to these issues within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

At the time of the July 1992 rating decision, the evidence of record did not contain competent lay or medical evidence that a chronic lumbar spine, left ankle, or right ankle disability was related to his active service.  As such, the RO denied his claims.

In a statement received in June 2011, the Veteran sought to have his previously denied claims for entitlement to service connection for a lumbar spine disorder, a left ankle disorder, and a right ankle disorder reopened. 

However, the record contains no new medical or lay evidence dated after July 1992 beyond the Veteran's own assertions, which are cumulative of those previously considered.

In June 1992, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's ankles were normal and there was insufficient evidence to warrant a diagnosis of any acute or chronic disorder.  The examiner diagnosed the Veteran with congenital spina bifida with degenerative arthritis.

The Veteran was afforded a new VA examination in April 2012.  After reviewing the Veteran's claim's file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.   The examiner reported that that the Veteran's current lumbar spine disorder was more likely age related change.

The Veteran continues to assert that his lumbar spine disorder, left ankle disorder, and right ankle disorder are due to his active service.  While the record contains new medical evidence regarding his lumbar spine disorder, left ankle disorder, and right ankle disorder, this new evidence does not raise a reasonable possibility of substantiating the claims for service connection.  Therefore, the record does not contain material evidence regarding service connection for a lumbar spine disorder, a left ankle disorder, or a right ankle disorder.  As such, his claims to reopen his service-connection claim are denied.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described no new and material evidence has been added since the July 1992 rating decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claims of service connection for a lumbar spine disorder, a left ankle disorder, and a right ankle disorder are denied.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

PTSD

The Veteran was granted service connection for his PTSD by a February 2012 rating decision and initially rated at 10 percent effective June 10, 2011, the date his service-connection claim was received by VA.  In a July 2013 rating decision, the Veteran was granted a 30 percent rating June 10, 2011.  The Veteran disagrees with the assigned initial rating and asserts he is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical opinions do not establish findings consistent with a higher rating.

In February 2012, the Veteran was afforded a VA examination.  He reported that he was able to perform his activities of daily living, worked full-time, and had friends.  On examination, he appeared depressed and slightly anxious.  He was friendly, cooperative, logical, and goal oriented with articulate speech.  He had minor deficits of memory, attention, and focus.  His orientation skills, math skills, other memory skills, visual motor/spatial skills, organization and planning skills, and language and comprehension skills were grossly intact.  The examiner assessed the Veteran with a GAF of 58.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms.

In March 2016, the Veteran was afforded another VA examination.  He reported he had a good relationship with his wife of 35 years.  He reported forgetting, always being grouchy, and avoided most things except his home.  The examiner indicated that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, impaired abstract thinking, disturbance of motivation and mood, difficulty in adapting to stressful circumstances, and suicidal ideation.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, prior to March 10, 2016, the record does not establish that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The February 2012 VA examiner assessed the Veteran with a GAF of 58, indicating moderate symptoms.  The February 2012 VA examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms, which is consistent with a 10 percent rating; however, the Board will not disturb the 30 percent rating that has been assigned.

The Veteran's treatment records do not show psychiatric findings consistent with a higher rating.  As such, it cannot be concluded that the Veteran's  PTSD resulted in occupational and social impairment with reduced reliability and productivity prior to March 10, 2016.

On March 10, 2016, the March 2016 VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  However, as the Veteran remained married for 35 years, total  social impairment has not been shown, which would be consistent with a 100 percent rating.

Accordingly, a rating in excess of 30 percent prior to March 10, 2016, is denied.  From March 10, 2016, the Veteran is granted a 70 percent rating for his PTSD.

Bilateral Knee Disabilities

The Veteran was granted service connection for his bilateral knee disabilities by a February 2013 rating decision and initially rated each knee at 10 percent effective July 26, 2012, the date his service-connection claim was received by VA.  The Veteran disagrees with the assigned initial ratings and asserts he is entitled to higher ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee.  The March 2016 VA examiner indicated that the Veteran did not have ankylosis.  The record contains no evidence of knee ankylosis, and the Veteran has not described symptoms that are suggestive of ankylosis.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The January 2013 and March 2016 VA examiners indicated that the Veteran did not have knee subluxation or instability.  The record contains no evidence of knee subluxation or instability, and the Veteran has not described symptoms that are suggestive of knee subluxation or instability.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus.  The January 2013 and March 2016 VA examiners indicated that the Veteran did not have a meniscus condition.  The record contains no evidence of a meniscus condition, and the Veteran has not described symptoms that are suggestive of a meniscus condition.  Therefore, this Diagnostic Code is not applicable and will be discussed no further.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A noncompensable rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

Diagnostic Code 5262 evaluates impairment of the tibia and fibula.  The January 2013 and March 2016 VA examiners indicated that the Veteran did not have an impairment of the tibia and fibula.  The record contains no evidence of an impairment of the tibia and fibula, and the Veteran has not described symptoms that are suggestive of an impairment of the tibia and fibula.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

Diagnostic Code 5263 evaluates genu recurvatum.  The January 2013 and March 2016 VA examiners indicated that the Veteran did not have gen recurvatum.  The record contains no evidence of left genu recurvatum, and the Veteran has not described symptoms that are suggestive of left genu recurvatum.  Therefore, this Diagnostic Code is not applicable and will be discussed no further. 

The Veteran's medical records show that he treats for knee pain.  However, his medical records do not demonstrate range of motion findings consistent with higher ratings.

In January 2013, the Veteran was afforded a VA examination.  He reported bilateral knee pain and swelling.  He denied having knee flare-ups.  On examination, he demonstrated left knee flexion to 100 degrees and extension to 0 degrees and right knee flexion to 90 degrees and extension to 0 degrees.  The examiner indicated that the Veteran was unable to perform repetitive use testing.  The examiner indicated that the Veteran had less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had 3/5 strength in his knees.  The examiner indicated that the Veteran's bilateral knee disabilities result in him being unable to perform work duties requiring more than brief standing or walking.

In March 2016, the Veteran was afforded a VA examination.  He reported bilateral knee pain and swelling.  He denied having knee flare-ups.  On examination, he demonstrated normal left and right knee range of motion.  Repetitive use testing resulted in no additional functional loss or range of motion.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit his functional use over a period of time.  He retained normal 5/5 strength with no muscle atrophy.  The examiner indicated that the Veteran's bilateral knee disabilities did not impact his ability to perform any type of occupational tasks.

The Board finds that the criteria to assign a 20 percent rating for the Veteran's left and right knee disabilities under Diagnostic Code 5260 have not been met.  The Veteran demonstrated flexion, at worse, limited to 90 degrees, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  However, he has been assigned the minimum rating of 10 percent under this Diagnostic Code for his left and right knee pain.

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in his left and right knees to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, while the January 2013 VA examiner indicated the Veteran had reduced 3/5 strength, at the later March 2016 VA examination, the Veteran had 5/5 strength with no muscle atrophy.  On range of motion testing, while at the January 2013 VA examination, repetitive use resulted in less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, at the March 2016 VA examination, repetitive use testing resulted in no additional limitations.  In addition, the Veteran nevertheless retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's left and right knee disabilities results in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable ratings based on limitation of flexion.  As such, 4.59 does not mandate a separate rating.

To this end, the Veteran was assigned a 10 percent rating for his left and right knee disabilities under Diagnostic Code 5261 for his bilateral knee pain.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 10 percent is not warranted for his left knee disability or his right knee disability. 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain enumerated diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Of note, any period of service is sufficient for the purpose of establishing the presumptive service connection of a specified disease under the conditions listed in §3.309(e).  38 C.F.R. § 3.307(a)(1).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

During his time in service, the Veteran's service records show that he served in the Republic of Vietnam.  As such, herbicide agent exposure is conceded.

Lung Disorder

The Veteran seeks service connection for a lung disorder, which he asserts is due to his active service.

The Veteran's STRs show that he had bronchitis in 1973, but otherwise do not show symptoms or treatment for a lung disorder during his active service.

In August 2012, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that there was no evidence to support a lung disorder.  The examiner reported that the Veteran's current findings were not consistent with bronchitis and were more consistent to symptoms secondary to renal failure.

The Veteran has not submitted any medical evidence supporting his contentions that his lung disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner reported that the Veteran did not have a diagnosis of a lung disorder.

As such, the record does not show any current diagnosis of a lung disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for a lung disorder is denied.

Upper and Lower Extremity Neuropathy

The Veteran seeks service connection for upper and lower extremity neuropathy, which he asserts is due to his active service.

The Veteran's STRs do not show any complaints, treatment, or diagnosis for upper or lower extremity neuropathy during his active service.

In March 2016, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner indicated that the Veteran did not have a diagnosis of upper or lower extremity neuropathy.  The examiner reported that there was insufficient objective evidence of neuropathy.

The Veteran has not submitted any medical evidence supporting his contentions that his upper and lower extremity neuropathy are due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner reported that the Veteran did not have a diagnosis of upper or lower extremity neuropathy.

As such, the record does not show a current diagnosis upper or lower extremity neuropathy.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, 210 F.3d 1351, 1353; Giplin, 155 F.3d 1353; Brammer, 3 Vet. App. 223, 225.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain, 21 Vet. App. 319; see also Romanowsky, 26 Vet. App. 289.

Accordingly, the Board finds that the evidence is against the claim and entitlement to service connection for upper and lower extremity neuropathy are denied.

Gout

In June 2011, the Veteran filed a claim seeking service connection gout, which was denied in a February 2012 rating decision.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for gout.  April 1963, April 1973, October 1975, and July 1978, he had normal examinations of his feet and denied having any foot symptoms.

Gout is not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  As such, presumptive service connection based on herbicide agent exposure is not warranted.

After his separation from service, the medical records do not show any complaints, treatment, or diagnoses for gout until 2006, almost three decades after his separation from service.

The record does not show any complaints, treatment, or diagnoses of gout in service or after his separation from service until almost three decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's current gout even might be related to his service.  Furthermore, medical records show that he was not diagnosed with gout until 2006.

Consideration has been given to the Veteran's allegation that his gout is due to his active service.  He is clearly competent to report symptoms of gout, such as foot pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe gout symptoms, he lacks the medical training or qualification either to diagnose gout or to relate it to any in-service event.  Id. 

Accordingly, the criteria for service connection have not been met for gout.  Therefore, the claim is denied. 

ORDER

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a lumbar spine disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a left ankle disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for entitlement to service connection for a right ankle disorder is not reopened.

Prior to March 10, 2016, an initial rating in excess of 30 percent for PTSD is denied.

From March 10, 2016, a rating of 70 percent for PTSD is granted, subject to the provision governing the award of monetary benefits.

An initial rating in excess of 10 percent for a left knee disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

Service connection for a lung disorder is denied.

Service connection for upper extremity neuropathy is denied.

Service connection for lower extremity neuropathy is denied.

Service connection for gout is denied.


REMAND

Regarding the Veteran's service connection claim for glomerulonephritis, the Veteran submitted a statement from his physician Dr. Jesse A Flaxenburg.  While this opinion is not adequate as Dr. Flaxenburg did not refer to any objective findings to support his conclusion.  However, the Veteran has presumed exposure to herbicide agents due to his service in the Republic of Vietnam.  As such, a remand is necessary for a VA examination with an opinion on etiology.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his glomerulonephritis.  The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that the Veteran's glomerulonephritis was caused by or due to his military service, to include his presumed exposure to herbicides therein?  Why or why not?

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


